Opinion filed July 29, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00137-CR
                                          __________

                        WILLIAM ROBERT HALE, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 385th District Court

                                      Midland County, Texas

                                  Trial Court Cause No. CR36776


                              MEMORANDUM OPINION

       William Robert Hale pleaded guilty to the offenses of intoxication manslaughter as
alleged in Count One of the indictment and aggravated assault as alleged in Count Three of the
indictment. Appellant entered into a plea agreement for both offenses and signed a waiver of
jury and agreement to stipulate. Appellant further signed a waiver of his right to appeal. The
trial court accepted appellant’s guilty pleas and assessed punishment in accordance with the plea
agreement at seven years confinement.
       The trial court certified that appellant entered into a plea bargain and has no right to
appeal. Appellant did not request the trial court’s permission to appeal any pretrial matters, and
the trial court did not give permission for appellant to appeal. Appellant filed a notice of appeal
for both offenses.
       The record supports the trial court’s certification that appellant does not have the right to
appeal. Pursuant to his plea bargain agreement, appellant has no right to appeal. TEX. R.
APP. P. 25.2(a). We dismiss the appeal without further action. Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).
       The appeal is dismissed.


                                                             PER CURIAM

July 29, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2